Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-886

IN RE JONATHAN K. O’NEILL

A Suspended Member of the Bar of the
District of Columbia Court of Appeals                        2019 DDN 144

Bar Registration No. 497405

BEFORE: Thompson and Easterly, Associate Judges, and Steadman, Senior Judge.

                                    ORDER
                            (FILED- December 19, 2019)

        On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction by
consent wherein a medical fitness requirement was imposed; this court’s October
10, 2019, order suspending respondent pending resolution of this matter and
directing him to show cause why this court should not impose the functionally
equivalent reciprocal discipline of an indefinite suspension with the right to seek
reinstatement after five years or reinstatement by the state of Maryland, whichever
occurs first, and a requirement that prior to reinstatement respondent must be
deemed fit to practice law by a medical provider acceptable to Disciplinary Counsel;
and the statement of Disciplinary Counsel; and it appearing that respondent failed to
file either a response to the court’s show cause order or his D.C. Bar R. XI, §14(g)
affidavit, it is

        ORDERED that Jonathan K. O’Neill is hereby indefinitely suspended from
the practice of law in the District of Columbia with the right to seek reinstatement
after five years or after reinstatement by the state of Maryland, whichever occurs
first. Further, the right to file a petition for reinstatement is contingent on a medical
provider, acceptable to Disciplinary Counsel, deeming respondent fit to practice law.
It is
No. 19-BG-886


       FURTHER ORDERED that for purposes of reinstatement, respondent’s
period of suspension will not begin to run until such time as he files an affidavit that
fully complies with the requirements of D.C. Bar R. XI, § 14(g).


                                        PER CURIAM